Citation Nr: 9912087	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-38 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 9, 1992 
for the establishment of service connection for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from November 1943 to May 
1946.  

By rating action in January 1947, the RO denied service 
connection for concussion and shock.  The veteran was 
notified of this decision and did not appeal.  

By rating action in October 1949, the RO reviewed additional 
military records and confirmed and continued the denial of 
service connection for concussion and shock. 

The veteran's attempt to reopen the claim was denied in July 
1953 and in April 1962.  While the veteran was notified of 
the July 1953 rating action, notification to the veteran of 
the April 1962 rating action was deemed unnecessary by the RO 
according to the rating sheet.  It was noted as follows: 
"Reviewed pursuant to TB 21-22 and found to have been 
properly disallowed.  Notice to veteran not required."  

By rating action in June 1990, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a psychiatric disorder.  The 
veteran was notified of this decision and did not appeal.  

In December 1992, the veteran filed a formal claim for 
service connection for PTSD.  He indicated that he was 
treated for this condition on July 9, 1992.

VA medical records obtained in connection with the veteran's 
claim for service connection for PTSD date from July 9, 1992.  
When seen at this time, the veteran reported that he wanted 
to reopen his claim based on his history of anxiety in 
service.  He mentioned fear, psychoneurosis, and anxiety.  He 
was also seen on July 10, 1992, at which time PTSD was 
diagnosed.

By rating action in June 1993, service connection was 
established for PTSD and a 30 percent evaluation was 
assigned, effective from July 10, 1992.  The veteran was 
notified of this decision and did not appeal.  

In February 1995, the veteran filed an claim for an earlier 
effective date for service connection for PTSD.

In a July 1995 decision by the RO, entitlement to an 
effective date earlier than July 10, 1992 for the 
establishment of service connection for PTSD was denied.  The 
Board remanded the appeal to the RO for additional 
development in January 1998.  

By rating action in March 1998, the RO established an earlier 
effective date of July 9, 1992 for the grant of service 
connection for PTSD.  In a subsequent rating action in May 
1998, the RO granted an increased rating to 100 percent for 
the service-connected PTSD, effective from August 14, 1997.  
The veteran was notified of this decision and, in a letter 
received in August 1998, indicated that he was satisfied with 
the 100 percent rating but wished to continue his appeal for 
an earlier effective date for the grant of service connection 
for PTSD.  


FINDINGS OF FACT

1.  An informal claim for service connection for a 
psychiatric disability was filed at the time of a VA 
outpatient visit on July 9, 1992.  

2.  PTSD was diagnosed initially on July 10, 1992.

3.  The earliest effective date for the establishment of 
service connection for PTSD is the date of the informal 
claim, July 9, 1992.  


CONCLUSION OF LAW

An effective date earlier than July 9, 1992, for the 
establishment of service 

connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101(a), 5110(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.1(p), 3.151(a), 3.155(a), 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records were negative for any 
treatment or diagnosis of a psychiatric disorder.  On his 
separation examination in May 1946, the veteran's medical 
history noted "Psychoneurosis - Dec 1945-130 GH-Belgium - 2 
mos."  However, no psychiatric abnormalities were noted on 
examination at that time.  

In December 1946, the veteran filed an original claim for 
service connection for concussion and shock from an exploding 
shell.

By rating action in January 1947, service connection for 
concussion and shock was denied by the RO on the basis that 
nothing was found on the veteran's last examination.  The 
veteran was notified of this decision and did not appeal.  As 
noted above, the RO denied the veteran's requests to reopen 
his claim on several occasions since 1947, most recently in 
June 1990, on the basis that no new and material evidence had 
been submitted to reopen the claim.  The Board notes that the 
veteran did not offer any medical evidence to support his 
claim on any of the attempts to reopen the claim prior to 
December 1992.  

In December 1992, the veteran filed a formal claim for 
service connection for PTSD.  He reported that he had been 
treated by VA for PTSD beginning in July 1992.  

VA outpatient treatment records were obtained in support of 
the veteran's claim.  On July 9, 1992, the veteran presented 
himself to a VA outpatient clinic and requested to reopen his 
claim of service connection for a psychiatric disorder.  The 
veteran was advised to return the following day to speak with 
someone in the VA Benefits office.  When seen the following 
day by a medical provider, the veteran was depressed and 
crying but was well oriented.  The diagnosis at that time was 
PTSD.  A subsequent VA psychiatric examination in August 1992 
confirmed the diagnosis of PTSD.  

By rating action in June 1993, service connection was 
established for PTSD, effective from July 10, 1992.  A later 
rating action in March 1998 established the effective date 
for the award of service connection for PTSD as July 9, 1992.  
In May 1998, the veteran was granted an increased rating to 
100 percent for his service-connected PTSD, effective from 
August 14, 1997.  

Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of 
an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

In order to establish entitlement to disability compensation 
benefits, a specific claim in the form prescribed by VA must 
be filed.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A claim is defined as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim, if the 
communication identifies the benefit being sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be provided to the claimant 
for execution.  38 C.F.R. § 3.155(a).  

The Board has carefully reviewed the record.  There is no 
evidence that the appellant filed a formal claim for service 
connection for PTSD prior to December 1992.  The only earlier 
formal claims referred to service connection for disabilities 
other than PTSD.  Under the pertinent law and VA regulations, 
December 1992 is the earliest date as of which service 
connection for PTSD may ordinarily be assigned.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

However, there is evidence within the record which the RO 
deemed to constitute an informal claim for benefits under 38 
C.F.R. § 3.155.  Specifically, in a report of an outpatient 
visit on July 9, 1992, the veteran requested to "reopen" 
his claim for nervous symptoms.  A record of treatment the 
following day reveals a diagnosis of PTSD.  Therefore, the RO 
considered July 9, 1992 as the date an informal claim was 
filed.  There is no communication in the record earlier than 
this date evincing an intent to apply for VA benefits for 
PTSD.  

The appellant has asserted that his claim for compensation in 
1946 in which he specified that he wished to claim service 
connection for concussion and shock from an exploding shell 
represented a claim for PTSD.  Without deciding the nature of 
the claim in 1946, the regulations are clear that service 
connection may not be granted prior to the diagnosis of the 
disability (the date entitlement arose) which in this case 
was no earlier than the date assigned by the RO.  Ephraim v. 
Brown, 82 F.3d 399, 401-402 (Fed.Cir. 1996).  


ORDER

An effective date earlier than July 9, 1992, for the 
establishment of service 

connection for PTSD is denied.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

